Title: To James Madison from Stephen Cathalan, 12 September 1802
From: Cathalan, Stephen, Jr.
To: Madison, James


					
						Sir,
						Marseilles 12th. September 1802.
					
					I have the honor of Confirming you my last respects of the 6th. inst. and hope of the 

inclosures from me, handing you at the Same time dispatches from Wm. Eaton Esqr. Consul of the 

U. Sts. at Tunis.  That Packett will reach you Thro’ William Lee Esqr. our agent at Bordeaux as well as 

This one inclosing you three Packetts of dispatches from James Lear. Cathcart Esq for you and a letter 

for Messrs. Sammert & Brown, which by his Letter to me from Leghorn of the 3d. inst. Received 

yesterday evening—he recommends me to forward immediately to Some port of the Atlantic ocean as 

they are of Very great importance & to prevent the possibility of their falling into the hands of any of 

the Barbarians, as they Contain Intelligence improper for them to Know, which if intercepted would be 

Very detrimental to our affairs.
					We are expecting hourly the Sweed Frigate Sprengporten Sailed from Leghorn on the 2d. 

inst. for Genoa, Marseilles, to offer Convoy to the Sweed & American Merchantmen down the Coast of 

Spain and further out the Streights. Tho’ Such a Navigation is Very Safe I have found it is a too long one, to Embrace Such opportunity from this port to forward 

you dispatches which the interest of the Service Commands to be with you the Soonest possible, and by 

a Safe way, and not to regard about the Economy of Postages which, However, at last, becomes high 

Enough; for the Postage of this Packett from Mr. Cathcart Costs me by the mail from Leghorn here ƒ41:  16c. and it will Cost near about as much to Wm. Lee Esqr. from This to Bordeaux.
					My Correspondance to and from our Consuls at Gibraltar, Spain Italy &ca. to Keep ourselves 

neutrally advised of all the intelligences relative to the Tripoline & Morocco Wars and to 

forward Dispatches to & from Barbary Since one year becomes Very active & the Postages of Letter 

and amounts rather high—whereof I will Continue to Send you occasionnally the Account.
					On the 9th. inst. I have receiv’d a Letter from Consul James Simpson of Tangiers the 12th. 

August ulto. acquainting me of the agreeable intelligence that Peace is again Established between 

that Empire & the U.S.  Of Consequence our Vessels had no longer any danger to apprehend from the 

Emperor’s cruisers. Consul Gavino at Gibraltar forwarding me that Letter, on the 19th. do. advises me—that Commodore Morris & the Enterprize Sailed on the 18th. do. with about 20 Sails of our & 

Sweed  Vessels for Italy Calling along the Coast of Spain in their way.  I have Communicated these intelligences by the mail of the 11th. inste. to our consuls in Italy. He forwarded me at Same 

time his Letter for Consul Eaton of Tunis, Containing one from our State Department, which I have 

inclosed in my Letter to him of the 11th. inst. by Capn. Bonnaud, ready to Sail for Tunis from this 

port.
					On the 9th. last August arrived in this port under Convoy of a Sweed Frigate—The following 

merchantmen (american)
					The Brig Venus of Newport, John Bigley master from Les Cayes, (hispaniola).
					The Ship Columbia of Providence Go. A. Hallowell master, from Providence, with Some 

Sweedish Merchantmen, bound for this place or other ports in Italy; This Convoy Coming from, or 

having Called at Gibraltar was as well as the Sweed Frigate Submitted to a quarantine of Eleven days. 

 The Sweed Frigate wanting Some fresh provisions was Supplied by the Sweedish Agent, Sent on board 

while in quarantine, and after a Stay of about 5 days, Sailed for her further destination with the 

Remainder of her Convoy without ending here their quarantine.
					The Venus & Columbia intending to Land their Cargoes in this place remained and Ended their 

Said quarantine of 11 days and they had their free pratick in town, nobody being found Sick on 

board of them; Not any disorder or Illness have Since prevailed on board the Venus and her Crew is 

in good health and free in Town; but unfortunately it has not been the Same on board the Ship 

Columbia which left Providence on the 24th. last May with a Cargo of 1200 Chests Havanna Sugar and a 

Parcell of Nankeens.
					The Same day The Columbia had her free Pratick the first mate fell Sick.  He died and was 

buried on the 22d. ulto.  A few days after two Seamen fell Sick.  One died.  A Report of the doctors who 

had attended to the patients being made to the prefect, by which it was declared they had a Very 

Malignant Fever with Symptoms of the yellow Fever. The Ship and crew were already ordered to move 

again to the quarantine-place. The men who was Sick and the Captain in good health Sent to the 

lazarett; a few days after the Sick man having perfectly recovered and the Remainder of the Crew being 

found in perfect good health the Columbia with all her crew obtained again their free Pratick in town.  

On The 5th. inst. two men of the Columbia fell Sick.  Doctors were Called by Capn. Hallowell on the 7th. 

but on the 8th. in the Evening one of them died; a new Report was made by the Doctors.  A Secret 

Committee was already held at the Prefect’s and at 8 o’Clock I being at the Play house with Captn. 

Hallowell & Mr. Saml. Greene the Supercargo we were informed that orders had been Just issued to put 

again the Ship and crew on board under quarantine, and to Send the Sick men, Captn. Hallowell & Mr. 

Greene the Sup/cargo (who having declared he had not any more Communicated with The Ship was 

not ordered to perform the Second quarantine) to the Lazarett. Early in the ensuing morning to which I 

Engaged Captn. Hallowell & Mr. Greene to submitt Tho’ it Could be objected they having Communicated 

with all the town it Should be necessary to put at least their acquaintances with them in quarantine; 

This Order was Executed on the 9th.  The body of the man dead on the 8th. and buried was unburied 

and opened in presence of Six Doctors, who made an alarming Report; fortunately the Sick man, 

now, in the Lazarett is on recovery and nobody Else belonging to the Ship nor of their 

acquaintances in town are Sick but on the Contrary in perfect good health.  These last are dayly 

Surveyed by Doctors; I hope, Then, that in a few days they will be again out of quarantine and the 

Columbia ready to Sail under Convoy of the Sweed Frigate Expected from Genoa detained by 

Contrary Winds; Here is a Short narrative of this unfortunate & Extraordy. Event, which Considering 

That on 14 men Composing the Crew of the Columbia 5 fell Sick 3 died & 2 only recovered, may be 

Deemed Sufficient to alarm the French autorities and this populous City; I must acknowledge that 

there has been, however, a difference amongst the opinion of the Doctors who have attended to the 

patients or in their Consultations.  A part of them, young ones, I may Venture to Say has been moved by Jealousy or private interest intriguing to Supersede if possible the old ones appointed for the 

Lazarett, but I hope they will not Succeed; in this Circumstance the health office acts under the 

orders of the autorities of the City, Since the Columbia was Sent back to the quarantine.
					Mean time I may be able to Send you a Process Verbal of this Event.  I will inclose you a 

copy of the official Correspondance which has taken place hitherto with or by me.  All the French or 

neutral merchantmen, from the West indies on their arrival here are Submitted to a quarantine, and 

precautions are not Spared to prevent the introduction in This place of the yellow Fever or any other 

Epidemical disease.
					My intimate Friend Mr. Folsch General Agent of the King of Sweeden here went last week to 

Avignon to order Copper Sheets to Sheat two Sweed Frigates at Toulon in one or 2 months hence; he 

met with the new appointed Commercial agent of Russia at the inn, Just arriving from Paris, who told 

him he was a French  Native from Grasse  in  Provence, that on That account, he was 

apprehensive he Could not obtain his Exequatur, however his Commission being presented by the 

Russian Embassador to the French Minister of foreign Relations, he obtained it without the least 

difficulty.  The question is whether the Minister was or not informed he is a french Native.  This Russian 

Agent having Continued his way to Grasse, to Settle his family affairs, without passing thro’ 

Marseilles, I have not been able to question him which I will do as Soon as he will be arrived here in 

about 12 days.  I will, Then, thro’ the Channel of Citizen Joseph Bonaparte who protects me, make a new 

application Stating this fact—as it is—advising at Same time our Minister Plenipy. R. R. Livingston Esqr. 

of the Same.  I Have the Honor to be with Very Great Respect Sir your most humble obedient & Devoted 

Servant
					
						Stephen Cathalan Junr.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
